Pearson, C. J.
The power of the city authorities to tax ■debts and securities for money held by the citizens, depends upon the charter.
That instrument enumerates, nominatim, the subjects of taxation, eight in number, beginning with real estate, situate in the city, and ending with encroachments on the streets, by porches, &c., but no one of these eight specifications uses any word which, by the utmost stress of construction, can be made to embrace “ debts and securities for money.”
The word “ property,” about which so much was said on the argument, is not used in that enumeration of the subjects of taxation. In regard to that word, by the bye, we see that the Constitution does not make it include “money, credits, investments in bonds,” &c.
“ Real and personal property ” is used in a sense to exclude such “ credits and investments.” Art. 5, sec. 3.
"We concur with his Plonor, for the reasons given by him.
Per Curiam.
Judgment affirmed.